ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s response files 01/22/2021.
Claims 1- 9, 12-25 are presently pending and active (claim 1 is an independent claim). 
Terminal Disclaimer
The terminal disclaimer filed on 01/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 15/819696 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-9, 12-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Kwon, Hoffman, Chen, Chen ‘793, Paterson and Paterson ‘163) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "RF synchronization logic configured to synchronize operation of the primary RF power supply, the first RF generator, and the second RF generator to enable generation of the bias voltage at the substrate holder and supply RF power to the coil as required for each of two alternating process states, wherein the RF synchronization logic is configured to direct operation of the first RF generator and the second RF generator to generate a high bias voltage at the substrate holder using high frequency RF signals in conjunction with directing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shin et al (US 2001/0051438) teach a plasma apparatus wherein in a first period a source RF power is ON and the bias RF power is OFF, and in a second period the source power is OFF and the bias power is ON (Fig. 3 and 0040). Shin however do not teach a low bias voltage is greater than zero, and also do not teach first and second RF bias generators that are controlled by a synchronization logic (or a controller).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716